925 F.2d 1458Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Rebecca Aldine STUBBLEFIELD, Defendant-Appellant.
No. 90-5690.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 4, 1991.Decided Feb. 20, 1991.

Appeal from the United States District Court for the Middle District of North Carolina, at Greensboro.  Richard C. Erwin, Chief District Judge.  (CR-90-46-G)
Gordon Hampton Brown, Blackwell, Canady, Thornton & Brown, Winston-Salem, N.C., for appellant.
Robert H. Edmunds, Jr., United States Attorney, Richard S. Glaser, Jr., Assistant United States Attorney, Michael J. Russo, Third Year Law Student, Greensboro, N.C., for appellee.
M.D.N.C.
AFFIRMED.
Before DONALD RUSSELL, SPROUSE and NIEMEYER, Circuit Judges.
PER CURIAM:


1
Rebecca Stubblefield was convicted by a jury of conspiracy to distribute cocaine and crack cocaine (21 U.S.C. Sec. 846) and distribution of cocaine (21 U.S.C. Sec. 841).  She appeals her conviction on the ground that the evidence was insufficient and appeals her sentence contending that she should have received a downward adjustment as a minimal participant.


2
Four co-conspirators and Stubblefield's sister testified about her role in the offense.  This evidence was sufficient to support the jury's verdict.    Hamling v. United States, 418 U.S. 87, 124 (1974).  The district court's determination that Stubblefield did not deserve the minimal participant adjustment under U.S.S.G. Sec. 3B1.2(a) is a factual question reviewed under the clearly erroneous standard.    United States v. Sheffer, 896 F.2d 842 (4th Cir.), cert. denied, 59 U.S.L.W. 3246 (U.S. Oct. 1, 1990).  We find no clear error in the district court's determination in this case.  Accordingly, we affirm on both issues.


3
We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


4
AFFIRMED.